Citation Nr: 0725519	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss evaluated as 10 percent prior to November 19, 2003, as 
40 percent effective November 19, 2003, to May 8, 2005, and 
as 80 percent thereafter.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of Meniere's disease, and if so, whether service 
connection is warranted for the claimed disability.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant; H. S. H.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Columbia, South Carolina.  The veteran 
testified before the undersigned Veterans Law Judge in May 
2007; a transcript of that hearing is associated with the 
claims folder.  The Board granted the veteran's May 2007 
Motion to Advance on the Docket at his Travel Board hearing.  

The issue of whether service connection is warranted for 
residuals of Meniere's disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 19, 2004, the veteran bilateral hearing 
loss is productive of no more than Level VI hearing acuity in 
the right ear and no more than Level VIII hearing acuity in 
the left ear.

2.  The veteran's bilateral hearing loss is productive of no 
more than Level VI hearing acuity in the right ear and no 
more than Level IX hearing acuity in the left ear for the 
period of this appeal from November 19, 2003 through May 8, 
2005.

3.  As of May 9, 2005, the veteran bilateral hearing loss is 
productive of no more than Level IX hearing acuity in the 
right ear and no more than Level XI hearing acuity in the 
left ear.

4.  VA properly notified the veteran of a January 1992 RO 
rating decision that denied the veteran's claim of 
entitlement to service connection for residuals of Meniere's 
disease, as well as his appellate rights; however, the 
veteran did not perfect an appeal of this rating decision.

5.  Evidence associated with the claims file after the RO's 
last final denial in January 1992 is new evidence, and when 
considered with the previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the previously disallowed claim for 
residuals of Meniere's disease.

6.  As of May 9, 2005, the veteran is service-connected for 
bilateral hearing loss, rated as 80 percent disabling, 
tinnitus, rated as 10 percent disabling, a right knee scar, 
rated as 10 percent disabling, and residuals of a fractured 
left thumb and a deviated left septum, both rated as 
noncompensable.

7.  The veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent evaluation 
for the veteran's service-connected bilateral hearing loss 
are met for the period of this appeal prior to November 19, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent evaluation for the veteran's service-connected 
bilateral hearing loss have not been met for the period of 
this appeal from November 19, 2003, to May 8, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 80 percent for the veteran's service-connected bilateral 
hearing loss have not been met for the period of this appeal 
as of May 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2006).

4.  The January 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

5.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
Meniere's disease is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

6.  The criteria for the assignment of a TDIU rating have 
been met as of May 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for residuals of Meniere's 
disease and entitlement to a TDIU rating, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening the veteran's previously disallowed 
claim and granting TDIU benefits.  The Board is also granting 
a partial increased evaluation for bilateral hearing loss; 
however, since this does not represent a full grant of 
benefits sought, the Board will discuss whether there has 
been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) with respect to this issue.

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in January 2004 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the increased evaluation 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the January 2004 letter was sent to the 
veteran after the December 1999 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in January 2004 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated in April 2004, October 2004, and 
October 2005.

The veteran was not provided notice regarding the evidence 
and information necessary to establish an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  However, the Board observes that there will be an 
opportunity to provide such notice with implementation of the 
partial grant herein.  Therefore, the absence of notice 
regarding this element is deemed nonprejudicial to the 
veteran and should not prevent a Board decision.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and private otology treatment records are associated 
with the claims folder.  Additionally, the veteran was 
provided VA examinations in October 1999, May 2001, January 
2004, September 2004, and May 2007 for the specific purpose 
of rating his current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

I. Increased Evaluation for Bilateral Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

As an initial matter, the Board observes that prior to this 
appeal the veteran's bilateral hearing loss was rated as 
noncompensable.  However, by RO rating decision dated in 
December 1999, the veteran's evaluation for bilateral hearing 
loss was increased to 10 percent, effective September 14, 
1999.  The veteran timely appealed this increase, asserting 
that his disability warranted a higher evaluation.  The RO 
responded by increasing the veteran's rating to 40 percent, 
effective November 19, 2003.  Finally, the evaluation for 
bilateral hearing loss was increased to 80 percent, effective 
May 9, 2005.  As all of these increases are concerned in this 
appeal, the Board will consider whether the evidence 
demonstrates entitlement to a higher rating for all three 
stages of the appeal separately. 

A. 10 Percent Prior to November 19, 2003

Turning to the record, on the audiological evaluation in 
October 1999, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
60
95
105
71
LEFT
45
65
85
95
73

No Maryland CNC speech recognition scores were provided; the 
examiner indicated that she felt such scores were unreliable.  
In this situation, use of Table VI is not possible, and Table 
VIa should be used.  See 38 C.F.R. § 4.85(c) (Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate).  Entering the 
average pure tone thresholds and speech recognition abilities 
into Table VIa reveals the highest numeric designation of 
hearing impairment for the right and left ear is VI.  See 38 
C.F.R. § 4.85.  Entering the category designations for each 
ear into Table VII results in a 30 percent disability rating 
under Diagnostic Code 6100.

The veteran also underwent audiological testing in May 2001.  
The VA audiological report for such examination reveals pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
60
75
95
68
LEFT
55
65
75
95
73

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 48 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is II and for the left ear is VIII.  See 38 C.F.R. § 4.85.  
However, the Board notes that the veteran's left ear pure 
tone thresholds meet the criteria of "exceptional hearing 
patterns" under 38 C.F.R. § 4.86(a).  Entering the average 
pure tone thresholds for the veteran's left ear into Table 
VIa results in the numeral VI being assigned to the veteran's 
left ear.  Entering the highest category designations for 
each ear into Table VII results in a 10 percent disability 
rating under Diagnostic Code 6100.

The record does not contain any additional audiological 
evaluation results with which to evaluate the veteran's 
current bilateral hearing loss disability during this period 
of the appeal.  A review of this evidence reveals that the 
highest numeric designation of hearing impairment prior to 
November 19, 2003, for the veteran's right ear is VI and for 
the left ear is VIII.  Thus, granting all reasonable doubt to 
the veteran, he is entitled to a 40 percent disability, and 
no more, under Diagnostic Code 6100, for the period of this 
appeal prior to November 19, 2003.  

B. 40 Percent Effective November 19, 2003, to May 8, 2005

The Board has granted an increased evaluation for the period 
of the appeal prior to November 19, 2003.  However, it must 
now consider whether the competent evidence demonstrates 
entitlement to a rating in excess of 40 percent for the next 
relevant period of this appeal.  

Audiological testing results from January 2004 reveal pure 
tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
75
80
90
75
LEFT
60
75
75
100
78

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 36 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right and 
left ear is VI.  See 38 C.F.R. § 4.85.  Entering the average 
pure tone thresholds for the veteran's left ear into Table 
VIa results in no change to the numeric designation for the 
veteran's right ear; however, the numeral assigned to the 
veteran's left ear increases to VII.  38 C.F.R. § 4.86(a).  
Entering the highest category designations for each ear into 
Table VII results in a 40 percent disability rating under 
Diagnostic Code 6100.

The record does not contain any additional audiological 
evaluation results with which to evaluate the veteran's 
current bilateral hearing loss disability during this second 
period of the appeal.  The Board acknowledges the veteran's 
contentions that he is entitled to a higher evaluation for 
his bilateral hearing loss.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

There is no audiological evidence of record to support a 
rating in excess of 40 percent for the period from November 
19, 2003, through May 8, 2005, for the veteran's bilateral 
hearing loss disability.  A preponderance of the evidence is 
against an increase.  Consequently, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. 80 Percent Effective May 9, 2005

Finally, the Board has considered whether the veteran meets 
the criteria for an evaluation in excess of 80 percent for 
the period of this appeal as of May 9, 2005.  In making its 
determination, the Board considered two audiological 
evaluations of record.  The first, a September 2005 VA 
audiological examination, reveals pure tone thresholds, in 
decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
75
90
105+
85
LEFT
70
75
90
105+
85

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and 28 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is IX and left ear is XI.  See 38 C.F.R. § 4.85.  Entering 
the average pure tone thresholds for the veteran's left ear 
into Table VIa results in a numeric designation of VIII for 
both the right and left ear.  38 C.F.R. § 4.86(a).  Entering 
the highest category designations for each ear into Table VII 
results in an 80 percent disability rating under Diagnostic 
Code 6100.

Also of record is a May 2007 VA audiological evaluation; it 
is accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  Pure tone thresholds, in 
decibels, as reported as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
75
95
105+
86
LEFT
65
75
90
105
84

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 16 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is VIII and left ear is XI.  See 38 C.F.R. § 4.85.  Entering 
the average pure tone thresholds for the veteran's left ear 
into Table VIa results in a numeric designation of VIII for 
both the right and left ear.  38 C.F.R. § 4.86(a).  Entering 
the highest category designations for each ear into Table VII 
results in an 70 percent disability rating under Diagnostic 
Code 6100.

The Board again acknowledges the veteran's assertions that a 
higher evaluation is in order.  However, the objective 
evidence of record does not support a rating in excess of 80 
percent.  Rather, as evidenced above, the veteran is at most 
entitled to an evaluation of 80 percent for his bilateral 
hearing loss for the period of the appeal as of May 9, 2005.  
There is no audiological evidence of record to support a 
rating in excess of 80 percent; therefore, a preponderance of 
the evidence is against an increase.  Consequently, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. New and Material Evidence

The veteran's request to reopen his previously disallowed 
claim was received in September 1999.  Thus, the standard for 
new and material evidence applicable to the present appeal is 
that outlined in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Specifically, "new and material evidence" is that 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  See also 38 C.F.R. 
§ 3.156(a) (2001).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

At the time of the prior final denial in this matter, as 
issued in a January 1992 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, Moncrief Army Hospital Records dated 
November 1985 through September 1991, and VA examination 
reports dated November and December 1991.

The January 1992 rating decision indicates that the RO is 
denying the veteran's claim of service connection for 
Meniere's disease because there is no evidence that he 
incurred Meniere's disease during service or within one year 
of service separation.  The veteran was notified of the 
January 1992 rating decision and did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  In September 1999, 
the veteran submitted a request to reopen his previously 
disallowed claim, to include consideration of whether his 
Meniere's disease was secondarily-related to either his 
service-connected bilateral hearing loss or tinnitus.  The RO 
denied his request to reopen his claim in a December 1999 
rating decision citing the fact that the veteran had failed 
to submit new and material evidence sufficient to reopen his 
claim, including evidence that his Meniere's disease was 
proximately due to his bilateral hearing loss or tinnitus.  
The veteran received notice of the decision and timely 
appealed it.  

Following the RO's denial in January 1992, additional 
evidence was associated with the claims file, including more 
statements from the veteran, treatment reports from The 
Otology Group, Baptist Hospital Records, copies of the 
veteran's service medical records, a November 2005 letter 
from Dr. Murray, VA treatment records dated from April 2000 
through September 2004 and from March 2006 through October 
2006, testimony from a May 2007 Board hearing, and VA 
examination reports dated October 1999, May 2001, January 
2004, September 2005, June 2006, and May 2007.  

Pertinent to this appeal are the private medical records 
submitted by the veteran.  These records indicate that the 
veteran's Meniere's disease is associated with his service-
connected hearing loss and tinnitus, thereby indicating a 
potential secondary relationship.  Specifically, a January 
1997 report from The Otology Group notes that the veteran has 
a twenty year history of intermittent episodes of vertigo.  
These episodes are associated with aural fullness, hearing 
loss, and tinnitus.  Similarly, an April 1997 surgical report 
states that the veteran's vertiginous symptoms are associated 
with left-sided aural fullness and left-sided tinnitus.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claims is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the private medical records submitted are 
evidence that is material to the veteran's claim because they 
suggest that there may be a link between the veteran's 
claimed disability and service-connected disabilities.  
Therefore, presuming the credibility of the evidence 
submitted, this evidence is considered new and material.  See 
Justus, supra.  The Board therefore holds that the newly 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim, and as such, the claim for entitlement to service 
connection for residuals of Meniere's disease must be 
reopened for full review.  38 C.F.R. § 3.156(a).

III. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

As of May 9, 2005, the veteran is eligible to receive TDIU 
benefits as he is service-connected for bilateral hearing 
loss, rated as 80 percent disabling, tinnitus, rated as 10 
percent disabling, a right knee scar, rated as 10 percent 
disabling, and residuals of a fracture left thumb and a 
deviated septum, both rated as noncompensable.  His combined 
disability rating as of May 9, 2005, is 80 percent.  
38 C.F.R. §§ 4.16(a), 4.25 (2006).  The veteran is not 
eligible for TDIU benefits earlier than this date because 
although prior to May 9, 2005, the veteran's service-
connected bilateral hearing loss is rated as 40 percent 
disabling, his combined rating is only 50 percent.  Id.  

The veteran asserts that he has not worked full-time since 
January 1991.  He indicated on his September 1999 application 
for TDIU benefits that he retired at such time due to a back 
injury; however, he contends that he is now unable to secure 
gainful employment due to his service-connected hearing loss.  
The Board notes that regardless of why the veteran retired in 
1991, if he is currently seeking employment and finds himself 
unable to secure substantial gainful employment as a result 
of his service-connected disabilities, then TDIU may still be 
warranted.  

The veteran's bilateral hearing loss was described at his 
most recent May 2007 VA examination as "severe to 
profound."  The veteran testified at his May 2007 Board 
hearing that he has significant difficulty understanding 
people, and that he must be practically face-to-face with 
someone before he can understand what they are saying.  He 
indicated that hearing aids make noises louder, but that they 
do not help him better understand people.  In addition to 
testifying as to his subjective observations of the nature 
and extent of his current hearing loss disability, the 
veteran testified that he previously worked as a paramedic 
for seventeen years.  His original application for TDIU 
benefits indicates that he has emergency medical training in 
addition to his high school diploma.  The veteran indicated 
at his May 2007 Board hearing that he would not be able to 
obtain employment as a paramedic today because paramedics 
must have exceptionally good hearing.  Prior to his work as a 
paramedic the veteran worked in law enforcement.

A June 2006 VA examination report provides an opinion that 
the veteran's severe hearing loss, in and of itself, does not 
appreciably affect his ability to obtain and secure 
employment.  However, the Board finds that this opinion fails 
to take account of the veteran's education, specialized 
training, and occupational background.  Thus, the Board will 
not afford it much probative weight.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the credibility and weight to 
be attached to such opinions are within the province of the 
Board as adjudicators).  Rather, the Board finds that when 
accounting for these other factors, the evidence demonstrates 
that the veteran is best suited for employment in fields 
which require significant interaction with the public 
(paramedic and law enforcement).  However, as indicated by 
the veteran, his hearing loss has progressed to a point where 
he can only understand people when they are within a few feet 
of him.  Clearly, his service-connected disability would 
prevent him from successfully obtaining employment.  As such, 
the Board concludes that he is incapable of substantially 
gainful employment by reason of his service-connected 
disabilities and entitlement to TDIU benefits has been 
established.


ORDER

An evaluation of 40 percent is granted for bilateral hearing 
loss for the period of this appeal prior to November 19, 
2003.

An evaluation in excess of 40 percent for bilateral hearing 
loss for the period from November 19, 2003, through May 8, 
2005, is denied. 

An evaluation in excess of 80 percent for bilateral hearing 
loss for the period of this appeal as of May 8, 2003, is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of Meniere's 
disease is reopened, and to this extent the claim is granted.

Entitlement to a TDIU rating is granted as of May 9, 2005, 
subject to the regulations controlling disbursement of VA 
monetary benefits.


REMAND

As discussed above, evidence has been submitted which 
suggests a link between the veteran's Meniere's disease and 
his service-connected bilateral hearing loss and/or tinnitus.  
Under such circumstances, medical evidence regarding whether 
a nexus exists between the veteran's claimed disability and 
his service-connected disabilities is needed.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (the Court held 
that where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  If no evidence 
exists which addresses the issue of a nexus, a VA examination 
is required.  Id.  The Board observes that there is nothing 
of record directly addressing whether there is a medical 
nexus between the veteran's Meniere's disease and his 
service-connected bilateral hearing loss and/or tinnitus.  As 
such, a remand is necessary to obtain a VA examination and 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in 
accordance with the VCAA, including notice 
regarding the evidence and information 
necessary to establish service connection 
for residuals of Meniere's disease as 
secondary to bilateral hearing loss and/or 
tinnitus. 38 U.S.C.A. § 5103A; see also 
Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

2.  Schedule the veteran for a VA ear, 
nose, and throat examination for the 
purpose of ascertaining the existence and 
etiology of any current residuals of 
Meniere's disease.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify any residuals of 
the veteran's Meniere's disease providing 
a diagnosis for all identified 
disabilities, and provide an opinion as to 
whether the veteran's Meniere's disease is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his service-
connected bilateral hearing loss and/or 
tinnitus, including whether either of 
these disabilities caused, contributed to 
cause, or chronically worsened any current 
residuals.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran's 
Meniere's disease is related to his 
service-connected bilateral hearing loss 
and/or tinnitus on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

3.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


